889 A.2d 44 (2005)
ASSOCIATED RUBBER, INC., Respondent
v.
PENNSYLVANIA HUMAN RELATIONS COMMISSION, Petitioner.
Supreme Court of Pennsylvania.
December 16, 2005.

ORDER
PER CURIAM.
AND NOW, this 16th day of December, 2005, the Petition for Allowance of Appeal is GRANTED; the Order of the Commonwealth Court is VACATED; and this matter is REMANDED to the Commonwealth Court for reconsideration under the applicable burden of proof and standard of review. Allegheny Hous. Rehab. Corp. v. Pa. Human Rels. Comm'n., 516 Pa. 124, 532 A.2d 315, 316 (1987). ("If [the employer offers a legitimate and non-discriminatory reason for discharge], the question for the Commission is whether, on all the evidence produced, the plaintiff has persuaded it by a preponderance of the evidence that the employer intentionally discriminated against [him]."); In re Funds in the Possession of Conemaugh Township Supervisors, 562 Pa. 85, 753 A.2d 788, 790 (2000) ("The referee is the sole judge of credibility and is free to believe all, part, or none of the evidence.") (citation omitted); see also Pa. Human Rels. Comm'n. v. Feeser, 469 Pa. 173, 364 A.2d 1324, 1326 (1976).